BLAND, P. J.
Was the plaintiff guilty of contributory negligence and if so was such negligence the direct cause of the injury, or was there sufficient evidence to have warranted the court to have sent the case to the jury to determine whether the injury was due to the fault of the plaintiff or to the fault of the defendant, are the questions presented for decision by the record in the case. The trial court having granted a demurrer to the plaintiff’s evidence, every fact which the evidence tends to prove, though but in the slightest degree, must be taken as admitted by the demurrer. Bender v. St. L. & S. F. Ry. Co., 137 Mo. 240; Franke v. The City of St. Louis, 110 Mo. 516; Noeninger v. Vogt, 88 Mo. 589; Herboth v. Gaal, 47 Mo. App. 255; Wilkerson v. Consolidated Street Ry. Co., 26 Mo. App. 144. And every inference which the evidence tends to show in plaintiff’s favor should be drawn. Patton v. Bragg, 113 Mo. 595; Franke v. The City of St. Louis, supra; Field v. The Mo. Pac. Ry. Co., 46 Mo. App. 449.
The evidence of plaintiff is that he did not look or listen for a car coming from the north just before stepping on the crossing; that had he looked he could have *736seen the car at least one hundred feet away; that he did not expect a car from that direction, one having just passed, and that he looked out for a car coming from the south on the east track, when he was struck by one coming from the north on the west track.
There are some acts (such as the non-observance of statutes and ordinances designed for the protection of the public, and such reckless conduct as manifests a wanton disregard for the safety and property of others), and some omissions of duty that are so palpably negligent that the courts uniformly pronounce them to be negligence per se and from these pronouncements, rules of conduct have been formulated, one of which is that a pedestrian, who is about to cross a street railway crossing where there are no gates, flags, guards or signals of warning, is guilty of negligence if, according to his opportunity, he fails to look and listen both ways for a car before attempting to cross the track. Cooksey v. The K. C., St. J. & C. B. R. R. Co., 74 Mo. 477; Bindbeutal v. Street Ry. Co., 43 Mo. App. 463; Hickman v. The Union Depot Ry. Co., 47 Mo. App. 65; Smith v. The Citizens Ry. Co., 52 Mo. App. 36; Sonnenfeld Millinery Co. v. People’s Ry. Co., 59 Mo. App. 668. This rule should be reasonably applied and exceptions made to it when reason and common experience would make its application impracticable or harsh and unjust to the pedestrians in the streets of a populous city.
There are times in these cities when, on account of the crowded condition of the streets, to apply the rule in all of its strictness would effectually block the street crossings or expose the pedestrians to unavoidable hazards. In applying the rule it seems to us that some regard should also be had to the usual order, time and manner of the passing of ears one after another on the same track and to the situation and environment of the plaintiff, and if injury is inflicted by a car to the plaintiff while in a position that a reason*737ably prudent man would have taken in like circumstances he ought not to be denied a recovery on account of his mere failure to look in the direction from which the car came, when to have looked would have been to have exercised more than ordinary care by one in his situation. In such circumstances the question of his contributory negligence should be for the jury.
It seems to us that the evidence in the case at bar presents a situation where the rule should yield somewhat to the circumstances. The time between cars on the same track, while not always uniform, is well known to be from three to twenty minutes. The plaintiff was familiar with the streets and with the running of the cars. He stated he did not expect a car so soon from the north (neither would any other person in his situation and with his experience), and that he looked to the other side of the street and south down the east track for a car on that track. This was a reasonable expectation and one that would have been realized had the cars on both tracks been running on schedule time. If this was such care as an ordinarily prudent man would have exercised in like circumstances, then the plaintiff was not guilty of contributory negligence. Cincinnati Street Ry. Co. v. Snell, 32 L. R. A. 276 (s. c., 54 Ohio St. 197); Consolidated Traction Co. v. Scott, 33 L. R. A. 122 (N. J. Err. and App.); Evansville Street Ry. Co. v. Gentry, Adm’r, 37 L. R. A. 378; Johnson v. St. Paul Street Ry. Co. 36 L. R. A. 586 (s. c., 67 Minn. 266). But conceding, as the decisions of our appellate courts seem to indicate, that the plaintiff was guilty of negligence per se, in failing to look to the north for an approaching car, the fact remains.that if there was time and opportunity for the motorman to have stopped or so reduced the speed of his car as to have avoided the injury after the peril of the plaintiff was discovered, or could have been discovered by the motorman by the exercise of *738ordinary care, the law is that though the plaintiff was guilty of negligence, his negligence was not the direct cause of the injury, but that the negligence of the motorman in failing to stop the car and prevent the injury was the sole proximate cause of the injury. Shearman & Redfield on Negligence, (5 Ed.), sec. 99; Chamberlain v. Pullman Palace Car Co., 55 Mo. App. 474; Isabel v. Han. & St. J. R. R. Co., 60 Mo. 475; Rine v. The Chicago & Alton R. R. Co., 88 Mo. 392; Reardon v. The Mo. Pac. Ry. Co., 114 Mo. 384; Baird v. Citizens Ry. Co., 146 Mo. 265; Cooney v. So. Electric Ry. Co., 80 Mo. App. 226; Klockenbrink v. St. L. & M. Riv. Co., 81 Mo. App. 356 and cases cited; McAndrew v. St. Louis & Sub. Ry. Co., 88 Mo. App. 97; Roberts v. Spokane Street Ry. Co., 54 L. R. A. 184.
Judge Scott expressed the rule, in Adams v. Wiggins Ferry Co., 27 Mo. 1. c. 101, as follows: Where there is a mere passive fault or negligence on the part of the plaintiff, the defendant is bound to the observance of ordinary care and prudence in order to avoid doing him a wrong.” And in Tuff v. Borman, 5 Com. B. N. S. 573, the rule is expressed as follows: “Mere • negligence or want of ordinary care will not disentitle a plaintiff to recovery unless it is such that but -for it the misfortune could not have happened, nor if the defendant might, by the exercise of care on its part, have avoided the consequence of the negligence and carelessness of the plaintiff.” To the same effect in Virginia Midland Ry. Co. v. White, 84 Va. 498.
The evidence is that plaintiff was in the glare of the street lamp and could have been seen by the motorman had he looked, and the fair inference to be drawn from the evidence is that the car was at least one hundred feet from the crossing when the plaintiff was about to step on the track and that the car could have been stopped in seventy feet had it been running at a lawful speed. Without any warning by ringing the bell, without an effort to stop or check his car, while *739plaintiff’s back was turned toward the north, the motorman ran his car onto him. This was evidence of culpable negligence that should have been submitted to the jury.
IE. It is a reasonable inference, also, that had the car been running at a speed of eight miles per hour, the plaintiff would have had ample time to pass over the west track in safety. The ordinance regulating the speed of cars in the city is a police, regulation for the protection of the public, and is as binding on the defendant as if the regulation had been made by a state enactment, and all persons traveling in the street had a right to expect that defendant would observe the ordinance and to govern their situation accordingly. The ordinance had a direct bearing on the question of defendant’s negligence and should be taken into con-, sideration in determining whether or not its negligence in running its cars at an unlawful rate of speed,' was the proximate cause of the injury. Wright v. Malden & Melrose R. R. Co., 4 Allen 283; Correll v. The B. C. R. & M. R. R. Co., 38 Iowa 120.
Plaintiff was lawfully in the street. The evidence is clear 'and uneontradicted that defendant was running its cars at not only an unlawful speed, but at a speed that was reckless and extremely hazardous to persons traveling in the streets. Evansville Street Ry. Co. v. Gentry, Adm’r, 37 L. R. A. 378. If this breach of duty and reckless conduct can be reasonably -connected with the accident, the case should have gone to the jury. Williams v. The Great Western Ry. Co., L. R. 9 Exch. 157. In Correll v. B. C. R. & M. R. R. Co., supra, at page 123, it is said by Chief Justice Miller, “that if the injury would not have occurred •except for a violation of the ordinance, the defendant is liable.” See also 1 Shearman & Redfield on Negligence, section 27. In Langhoff, Adm’r, v. Railway Co., 19 Wis. 1. c. 497, the court, through Dixon, Chief Justice, said: “Certainly, some consideration is to *740be given to the circumstance that the defendant was prohibited by law from running its train at a rate of speed not exceeding six miles an hour, and that if the trains had been running at that rate or less the deceased would have had ample time to pass the track unharmed and without the risk of harm. ”
In Hutchinson v. Mo. Pac. Ry. Co., 161 Mo. 246, it is said: “But the city ordinance forbade .the running of the train at a higher rate than six miles an hour, and this train was running at the rate of thirty-five miles an hour. That act was negligent per se, and if it was the cause of the accident, then defendant was-liable unless the deceased contributed to the result by her own negligence.” And it was held that the fact that the deceased saw the train approaching and undertook to cross the track in front of it (misjudging the speed at which it was running) was not conclusive that she was guilty of contributory negligence.
Prom the opinion in Hilz v. Mo. Pac. Ry. Co., 101 Mo. 36, 1. c. 53 and 54, we take the following extracts
“Parties operating such engines must do so, we-apprehend, upon the theory that. collisions and accidents are liable to happen at public crossings in general use in cities like St. Louis. And they ought to be' vigilant and ready to avoid impending dangers, if they can reasonably do so. This increased care the law exacts out of tenderness for human life, which is more largely or frequently exposed at such places than at other localities. If, then, the law charges those in control of such dangerous agencies with the duty of active vigilance at such places, then the fact that they did not see the person injured will not, in such cases, necessarily exonerate the corporation from liability. If such failure to so discover him was the result of the omission of that measure of duty which the law requires, in view of the locality, circumstances and dangers to be anticipated, and the due observance thereof would have enabled the persons in control of danger*741ous agencies of this sort to have avoided the injury by the use of reasonable care, then and in such case, such omission and want of reasonable care is, under the law, held the proximate cause of the injury, and liability for the resulting damage may then exist, notwithstanding the negligence of the person injured.”
In Hanlon v. Mo. Pac. Ry. Co., 104 Mo. 381, it was held that the failure to ring a bell on a moving railroad engine, as required by a city ordinance, alone constituted such negligence as will warrant a recovery where it appears that obedience to the requirement of the ordinance would have prevented the injury sued for. In Sullivan v. Mo. Pac. Ry. Co., 117 Mo. 214, the deceased while attempting to pass over a public railroad crossing in Kansas City was run over and killed by a train of cars running at a speed prohibited by ordinance. The trial court gave the following instruction:
‘ ‘ 5. Although you may believe from the evidence that Ellen Sullivan was guilty of negligence in stepping upon th§ track, yet if you further find from the evidence that after said Ellen Sullivan was guilty of negligence, the agents, servants and employees of defendant in charge of the locomotive and cars discovered or could have discovered by the use of ordinary care, her condition, and the danger of the same, if it was dangerous, and could have avoided injuring her by the use of ordinary care, and failed to do so, then such negligence of said Ellen Sullivan is no defense to this action [and in this regard the court further instructs you that although you believe from the evidence that Ellen Sullivan was guilty of negligence in stepping upon the track, and although you may believe from the evidence that the servants, agents and employees of defendant in charge of said train, after seeing her on the track, and discovering the danger of her position, if it was dangerous, could not. have avoided injuring her by the use of ordinary care, yet *742if you further find and believe from the evidence that their inability to avoid such injury after discovering her condition, was caused by their running at an illegal rate of speed, and if they had then and there been running at a legal rate of speed they could have avoided injuring her, by the use of ordinary care, then such negligence of said Ellen Sullivan is no defense to this action].”
That part of the instruction embraced in brackets was condemned by Brace, in the main opinion which was concurred in by Sherwood and Gantt, JJ. Judge Black, in a separate opinion, held that inability to stop the train in time to avoid the injury was no excuse, if the inability was due to the prohibited rate of speed at which the train was running. Judge Barclay, in a separate opinion, spoke as follows:
“This distinction between different sorts of negligent acts of the defendant seems to be entirely artificial, and untenable on principle. Worse than that, its application has the effect to excuse the defendant from performing, one duty (said to rest upon it by reason of common-law principles) because of its failure to observe another duty enjoined on it by the ordinance.
“These ordinances contemplate that persons are likely to be upon the public streets where defendant has its tracks, and their design is to protect the lives, limbs and property of citizens lawfully using the highway, concurrently with the railway company. If a train is moving slowly, that care which its managers are bound to use, to avoid running people down, will be far more effective than if the train is going at a great speed.
“It appears in evidence that if the train had been running at the ordinance rate, it could have been stopped within ten feet; but, in point of fact, it was stopped ‘about a block’ after passing the place of accident. All the evidence establishes that it was run*743ning at a higher rate of speed than the ordinance permitted.
“To hold that defendant was bound only by the duty to use ordinary care to discover and avert injury to Mrs. Sullivan, however fast the speed of the train might be, is, in my opinion, to take the life out of the ordinance, and to put a premium on its violation.
‘ ‘ Such a ruling practically gives defendant a great advantage from its own wrong and seems to me to be out of harmony with the reason and spirit of the law of negligence.”
Judge Macearlane, in a separate opinion, said:
“The running an engine within an incorporated town or city at a rate of speed prohibited by a valid ordinance is of itself negligence, and if one is injured on a public crossing, by an engine being run in violation of such ordinance, the corporation is prima facie liable for all damages resulting therefrom.”
Judge Burgess, in his separate opinion, said:
“I concur in the opinion of the court with the exception of what is said therein, in regard to instruction number 5, given on the part of plaintiff, and the instructions given on behalf of defendant, to the effect, that, although defendant was guilty of negligence per se, in running its train, which caused the accident, at a rate of speed prohibited by city ordinance, yet, if after those in charge of the train exercised reasonable care and diligence to avoid the collision after they saw the perilous position of deceased, the defendant is not liable.
‘ ‘ But for the ordinance limiting the rate of speed in the city, the rule thus announced in the opinion would be the correct one, but that it is not, with the ordinance in force, is, I contend, well settled law. The rule is well established in this State that moving a train in a city in excess of the rate of speed fixed by ordinance, is negligence per se. Schlereth v. Railroad, 96 Mo. 509; Flynn v. Railroad, 78 Mo. 201; Holmes v. Railroad, 69 *744Mo. 536; Elliot v. Railroad, 67 Mo. 272; Leim v. Railroad, 90 Mo. 314; Eswin v. Railroad, 96 Mo. 290.”
From these four separate opinions it appears that four of the seven judges sitting in banc approved the instruction number five as a whole and held that running at a speed prohibited by a city ordinance was not a valid excuse for not stopping the train and avoiding the injury if it could have been stopped in time had the train been running at a lawful speed. In L. S. & M. S. Ry. Co. v. Bodemer, 139 Ill. 596, the court said: “The train which committed the injury was traveling at the unusual speed of thirty-five or forty miles an hour, in the crowded city of Chicago over street crossings, upon unguarded tracks so connected with the public street and so apparently the continuation of the public street, as to be regarded by ordinary citizens as located in the public street, along a part of such track where persons were known to be passing and crossing every day; in conceded violation of a city ordinance as to speed, and without warning of the approach of the train by the ringing of the bell. This conduct tended to show such a gross want of care and regard for the rights of others as to justify the presumption of willfulness. It also tended to show that if there was a failure to discover the danger of the deceased such failure was owing to the recklessness of the company’s servants in the management of its trains.”
The conceded facts in the case at bar justify the same inference that if there was a failure to discover plaintiff’s danger, and to stop the car in time to avert injury, such failure was owing to the recklessness of the defendant’s servants in the management of the car. In Guenther v. St. Louis, I. M. & S. Ry. Co., 95 Mo. 286; Bowen v. The C., B. & K. C. Ry. Co., 95 Mo. 268; Merz v. Missouri Pacific Ry. Co., 88 Mo. 672; Frick v. The St. Louis, K. C. & N. Ry. Co., 75 Mo. 595; Bluedorn v. The Mo. Pac. Ry. Co., 108 Mo. 439, the speed and operation of trains in cities were held to be appropriate *745evidence to establish negligence on the part of defendants.
From the evidence in the •canse we conclude that it can not be said, as a matter of law, that plaintiff’s negligence (if any) was the direct cause of the injury; and that there is abundant evidence from which the inference may-be logically drawn, that the injury was due “to the excessive speed of the car, if so the plaintiff is entitled to recover. Fath v. Railway Co., 105 Mo. 537.
The judgment is reversed and the cause remanded.' Judge Barclay concurs. Judge Goode dissents and thinks the opinion is in conflict with Butts v. St. Louis, I. M. & S. Ry. Co., 98 Mo. 272; Watson v. Mound City Ry. Co., 133 Mo. 246; Kelsay v. Mo. Pac. Ry. Co., 129 Mo. 362; Moberly v. K. C., St. J. & C. B. Ry. Co., 98 Mo. 183; Jones v. Barnard, 63 Mo. App. 501; Drake v. S. & A. Ry. Co., 51 Mo. App. 562, and asks that the cause be certified to the Supreme Court for its decision, which is accordingly done.